Citation Nr: 1430355	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for intervertebral disc degeneration of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for internal derangement of the right shoulder.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to November 2007, for which he earned a Combat Action Ribbon.  He served in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's lumbar spine, right shoulder and right knee disabilities, and assigned respective 20 percent, 10 percent and noncompensable evaluations for those disabilities, effective December 1, 2007-the date following his discharge from service.  The Veteran timely appealed his assigned evaluations for those disabilities.
	
In February 2013, the RO issued a rating decision in which it increased the Veteran's rating for right knee patellofemoral syndrome from noncompensable to 10 percent effective December 1, 2007-the date following his discharge from service.  In the February 2013 rating decision (and February 2013 supplemental statement of the case), the RO found that a separate rating for subluxation or lateral instability was not warranted.  

In his July 2008 substantive appeal the Veteran requested a Board hearing before a Veterans Law Judge.  He withdrew that request in December 2008.

This matter was remanded in January 2010, January 2011, August 2012, and October 2013 for further development.  


FINDINGS OF FACT

1.  The Veteran's intervertebral disc degeneration of the lumbar spine is manifested by forward flexion of the thoracolumbar spine to 30 degrees or less.  It is not manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

2.  The Veteran's intervertebral disc degeneration is manifested by mild left lower extremity radiculopathy involving L2/L3L/L4 nerve roots (femoral nerve).

3.  The Veteran's internal derangement of the right shoulder is manifested by motion limited at shoulder level.  It is not manifested by favorable ankylosis and abduction to 60 degrees of the major shoulder; motion limited midway between side and shoulder level for the major arm; malunion of the humerus of the major arm with marked deformity, or frequent episodes of dislocation of the major shoulder and guarding of all arm movements.  

4.  The Veteran's right knee patellofemoral syndrome is manifested by leg flexion limited to 30 degrees.  It is not manifested by leg flexion limited to 15 degrees; or malunion of the tibia and fibula with marked knee or ankle disability.

5.  The Veteran's right knee patellofemoral syndrome is manifested by leg extension limited to 10 degrees.  It is not manifested by leg extension limited to 15 degrees.

6.  The Veteran's right knee patellofemoral syndrome is not manifested by subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 40 percent, but no higher, for the Veteran's service-connected intervertebral disc degeneration of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 5235 to 5243 (2013).

2.  The criteria for entitlement to a separate 10 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 8526 (2013).

3.  The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected internal derangement of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 5200 to 5203 (2013).

4.  The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's right knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 5200 to 5203 (2013).

5.  The criteria for entitlement to a separate 10 percent rating, but no higher, for limitation of leg extension have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 5261 (2013).

6.  The criteria for entitlement to separate disability evaluation for subluxation or lateral instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In May 2007 and May 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a May 2008 communication, and the claims were thereafter readjudicated in June 2008.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran's appeal arises from a disagreement with the initial evaluation following the granting of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  There is no argument or indication of any prejudice as a result of notice deficiencies, and the appellant has had a meaningful opportunity to participate in the adjudication of his claims.  The essential fairness of the adjudication was not affected by any possible notice defects.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009); Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  As such, adequate notice has been provided under the circumstances of this case.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2007, March 2010, February 2011, September 2012, and March 2014.  The Board notes that some of the examination reports contained incomplete findings; however, the Board finds the March 2014 examination to be adequate.  The examiner reviewed the claims file, fully addressed the rating criteria, and answered all relevant questions.  The duties to notify and to assist have been met.  

The Board notes that the claims were previously remanded because the VA examiners had not fully addressed functional limitations as per Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Mitchell Court held that pain without associated functional impairment did not constitute additional limitation of motion under DeLuca.  The Court went on; however, to hold that where pain was noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain.  The Court noted VA's duty to obtain an examination in which the examiner expressed the functional loss in terms of additional limitation of motion.  Mitchell v. Shinseki, at 43-4.  The Board notes that the March 2014 examiner professed an inability to "quantitate" additional functional limitations.  However, she explained why such an expression was not possible.  Consequently, the Board finds that the VA has substantially complied with the Remand directives.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Spine

The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Under Diagnostic Code 5243 (governing intervertebral disc syndrome), a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in August 2007.  He reported low back pain (dull) approximately two times a week since December 2002.  It could last approximately half a day.  There was no radiation.  He described the intensity as 3/10.  He stated that he self-treated with rest and ibuprofen.  He denied needing any assistive devices.  He stated that he was able to do his activities of daily living.  He reported an increase of low back pain with lifting, squatting, carrying heavy objects, driving, riding as a passenger in a car, and long periods of sitting.  He denied sleep disturbance unless he slept on his stomach.  He reported being able to walk more than a mile; and he denied any lost time from work.  He also denied weight loss, fatigue, dizziness, visual disturbance, numbness, weakness, bowel or bladder dysfunction, or erectile dysfunction.

Upon examination, there were no gross deformities.  There was no tenderness on palpation.  The Veteran achieved forward flexion to 40 degrees, with a compliant of pain at this extreme of motion.  There was no straight leg raising pain.  Straight leg raising could be carried to 65 degrees bilaterally with no back pain elicited.  There were no sensory deficits or motor deficits in either extremity.  Deep tendon reflexes were 2+.  He had no difficulty with tandem toe and heel walking.  The examiner noted that the Veteran's range of motion was diminished due to a complaint of pain on repetitive motion testing, the extent and degree of which was not possible to determine due to "the extreme subjectivity of the exercise."  The examiner diagnosed intervertebral disc degeneration lumbar spine.   

The Veteran underwent a VA examination in March 2010.  There were no gross deformities of the thoracolumbar spine.  There was pain on palpation of the lower lumbar paravertebral musculature.  He achieved flexion to 40 degrees, extension to10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  Straight leg raising could be carried to 80 degrees bilaterally with no discomfort.  There were no sensory or motor deficits of either lower extremity.  Deep tendon reflexes of the lower extremities were present and symmetrical bilaterally at +1.  After repetitive flexion and extension activity of the lumbar spine, testing for pain weakness and fatigability showed no change in range of motion or pain pattern that had been described prior to activity. 

The Veteran underwent a VA examination in February 2011.  The examiner reviewed the claims file in conjunction with the examination.  He stated that riding in a car was painful.  He stated that he had to miss work a couple times a year.  He was given a prescription for physical training.  He reported that the pain was sharp with flares, and at other times was dull.  He stated that he had some form of pain daily.  He estimated that the severity level was 1/10 constantly and could go to a 3/10 approximately monthly.  Flare-ups (where pain reached a 7-8/10) occurred a couple times per year.  He reported no pain on exam, though he did state that his back felt tight from the drive.  He reported that flare-ups of pain (a couple times per year) included numbness and tingling to the right leg and knee area.  The examiner noted a history of fatigue, decreased motion, stiffness, and spasm.  There were no incapacitating episodes.  The Veteran reported being able to walk 1-3 miles.  

Upon examination, the Veteran's posture and gait were normal. There were no abnormal spine curvatures or ankylosis.  There was no spasm or atrophy.  There was guarding, pain with motion, tenderness, and weakness.  None of these symptoms were severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran was able to achieve flexion from 0 to 50 degrees (with pain at 40 degrees), extension from 0 to 20 degrees (with pain at 10 degrees), left lateral flexion from 0 to 30 degrees, right lateral flexion from 0 to 20 degrees, left rotation from 0 to 20 degrees, and right rotation from 0 to 20 degrees.  There was objective evidence of pain on range of motion.  However, there were no additional limitations after three repetitions.  Sensory and motor examination findings were all normal.  There was a positive Lasegue's sign on the right side.  The Veteran was able to walk on his toes and heels and was able to tandem heel toe walk without difficulty

The Veteran underwent a VA examination in September 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran had no pain on examination; but reported functional limits and limited range of motion with activities such as raking, bending, or twisting.  He denied any flare-ups requiring bedrest.  He stated he always felt some achiness and tightness, but there was no extreme pain most of the time.  He reported that every 2 or 3 months he would turn or twist the wrong way and it would cause back pain that would slowly subside five or six days later.   

Upon examination, the Veteran achieved flexion from 0 to 50 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 30 degrees, right lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 20 degrees, and right lateral rotation from 0 to 20 degrees.  There was objective evidence of pain on active range of motion.  There was no additional limitation after three repetitions.  He had no numbness or tingling or radiation of pain on examination.  He denied bladder or bowel problems.  He reported stiffness and weakness, and some limitation on range of motion.  There were no reported muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis or abnormal kyphosis.  He had a normal gait on exam and he was able to drive from the Watertown area.  There was no ankylosis of the lumbar spine.  The Veteran had intervertebral disc syndrome of the lumbar and had not had any incapacitating episodes involving physician-prescribed bed rest within the last 12-month period.  There was no incoordination with range of motion exercises and his range of motion was limited with flexion extension and left and right rotation. 

There were no associated neurological deformities associated with the service-connected lumbar spine disorder to include any associated bladder or bowel impairment.  He had been diagnosed with some sciatica but there was no evidence that the condition was related to the lumbar spine and it was not evident on examination. He admitted that he had this condition a while ago and that it is not connected to the exacerbations of the back pain.  There was no incomplete or complete paralysis of the affected nerves.  The Veteran was able to walk on his toes and heels and was able to tandem heel to toe walk without difficulty.  He had pain on forward flexion at 50 degrees.  Straight leg raises were not painful.  The Veteran was diagnosed with intervertebral disc degeneration with chronic lumbar pain and decreased range of motion.

The Veteran underwent a VA examination in March 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his back is always sore (chronic, stable discomfort).  He reported that every couple of months, symptoms flare-up and he would take a day off from work.  He estimated that he loses approximately a week from work per year due to his back disability.  He described flare-ups as feeling like "a catch."  He stated that any movement becomes more uncomfortable during a flare-up.  He stated that sometimes he would lie on the floor, bend knees, and put his feet up during flare-up to try to be more comfortable.  He denied having been prescribed bedrest from physician.  

Upon examination, the Veteran achieved forward flexion to 60 degrees (with objective evidence of painful motion noted at that point), extension to 20 degrees (with objective evidence of painful motion noted at that point), right lateral flexion to 30 degrees or greater (no objective evidence of painful motion), left lateral flexion to 20 degrees (with objective evidence of painful motion noted at that point), and right and left lateral rotation to 30 degrees or greater (with objective evidence of painful motion noted at that point).  After repetitive testing, there was no additional limitation of motion.  The examiner noted that the Veteran had functional loss in that he had less movement than normal, pain on movement, and daily discomfort while working at his desk (described popping sensation and stiffness).

The examiner noted that that the Veteran also had paraspinal muscle tenderness, muscle spasms, and guarding of the thoracolumbar spine that did not result in abnormal gait or abnormal spinal contour.  There was no muscle atrophy.  Deep tendon reflexes (DTRs) in the knee and ankles were normal.  Sensory examination was normal.  Straight leg raising was positive bilaterally.  He had mild left lower extremity radiculopathy involving L2/L3L/L4 nerve roots (femoral nerve).  There was no ankylosis of the spine.  

The examiner diagnosed intervertebral disc syndrome (IVDS), but found that he had not had any incapacitating episodes over the past 12 months.  The examiner also noted documented arthritis.  The examiner found that the Veteran was able to work at his desk job but experienced discomfort when seated.  He would not be able to performing strenuous physical labor such as repeated twisting or heavy lifting.

She again stated that it was not possible to make a quantitative determination of additional limitations due to pain, weakness, fatigability or incoordination during flare-ups or when the back is used repeatedly over time; but there was such limitation based on the Veteran's reports.  The basis for her inability to make said quantitative determination was the fact that her opinion would be based upon a limited and one time interview and examination of this Veteran.  Although she appeared to find the Veteran credible in his contentions that he experiences additional decreased range of motion and increased pain during flare-ups and with repeated use over the course of the day, she could not quantitate this.

Analysis

In order to warrant a rating in excess of 20 percent for the Veteran's intervertebral disc degeneration of the lumbar spine, the disability must be manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

The Veteran underwent five VA examinations from August 2007 to March 2014.  In August 2007, forward flexion was limited to 40 degrees (with pain at 40 degrees).  In March 2010, it was limited to 40 degrees.  In February 2011, it was limited to 50 degrees (with pain at 40 degrees).  In September 2012 and March 2014, it was limited to 50 degrees and 60 degrees (with pain at 60 degrees).  Although none of the examinations produced objective evidence of forward flexion limited to 30 degrees or less, the March 2014 examiner stated that the Veteran had functional loss in that he had less movement than normal, pain on movement, and daily discomfort.  

In regards to DeLuca criteria, the March 2014 examiner was unable to make a quantitative determination of additional limitation of motion due to pain, weakness, fatigability, or incoordination.  Consequently, it is unclear as to whether the Veteran's forward flexion is limited to 30 degrees or less during flare-ups.  In giving the benefit of the doubt to the Veteran, the Board finds that a rating of 40 percent is warranted.  

In order to warrant a rating in excess of 40 percent, the Veteran's disability would have to be manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

There is no evidence that the Veteran's disability has been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Additionally, there is no evidence that the Veteran's back disability resulted in incapacitating episodes having a total duration of at least six weeks during the past 12 months.  In August 2007, the Veteran denied having lost any time from work.  In February 2011, the Veteran stated that he would miss work a couple of times per year.  He denied any incapacitating episodes.  The September 2012 examiner found no incapacitating episodes.  In March 2014, the Veteran reported that he lost approximately one week of work over the past year; but he denied any prescribed bedrest.   

The March 2014 VA examiner noted that the Veteran had mild left lower extremity radiculopathy involving L2/L3L/L4 nerve roots (femoral nerve).

Pursuant to Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis of the anterior crural nerve (femoral), a 20 percent rating is warranted for moderate incomplete paralysis, a 30 percent rating is warranted for mild incomplete paralysis, and a 40 percent rating is warranted for complete paralysis.  

Consequently, the Board finds that a 10 percent rating is warranted for mild left lower extremity radiculopathy involving L2/L3L/L4 nerve roots (femoral nerve).

Shoulder

The Veteran's service-connected internal derangement of the right shoulder has been rated by the RO under the provisions of Diagnostic Codes 5200-5203.  

Diagnostic Code 5203 provides that a 10 percent rating is warranted for malunion of the clavicle or scapula, or for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is warranted for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  Diagnostic Code 5203 also provides that impairment of either the clavicle or scapula may alternatively be rated based on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).

Diagnostic Code 5200 rates ankylosis of scapulohumeral joint.  A 30 percent rating is warranted where there is favorable ankylosis and there is abduction to 60 degrees of the major shoulder.  A 40 percent rating is for application where ankylosis of the major shoulder is intermediate between favorable and unfavorable.  A 50 percent evaluation is warranted where ankylosis of the major shoulder is unfavorable, with abduction limited to 25 degrees from the side.  The note associated with this Diagnostic Code indicates that ankylosis contemplates movement of the scapula and humerus as one piece.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2013).

Diagnostic Code 5201 provides the rating criteria for limitation of motion of the arm.  Under this Diagnostic Code, a 20 percent rating is warranted when motion is limited at shoulder level for either arm and midway between side and shoulder level for the minor arm; a 30 percent rating is warranted when motion is limited midway between side and shoulder level for the major arm and to 25 degrees from side for the minor arm; and a 40 percent rating is warranted when motion is limited to 25 degrees from side for the major arm.  Normal forward flexion and abduction of the shoulder are from 0 degrees to 180 degrees with 90 degrees being at shoulder level. 38 C.F.R. § 4.71, Plate I.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

Pursuant to Diagnostic Code 5202, a 20 percent disability rating is warranted for malunion of the humerus of the major arm with moderate deformity, or if there are infrequent episodes of dislocation of the major shoulder and guarding of arm movement at the shoulder level.  A 30 percent disability rating is warranted for malunion of the humerus of the major arm with marked deformity, or if there are frequent episodes of dislocation of the major shoulder and guarding of all arm movements.  Where there is a fibrous union of the humerus in the major extremity, a 50 percent disability rating is contemplated.  Nonunion of the humerus (false flail joint) of the major extremity warrants assignment of a 60 percent disability rating, and a loss of the head of the humerus (flail shoulder) of the major extremity warrants assignment of an 80 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).

The Veteran underwent a VA examination in August 2007.  He stated that he
started having pain in his right shoulder while serving in Iraq in late
Summer 2004.  He received steroid injections to the right shoulder in the fall of 2004 and was treated with nonsteroidal anti-inflammatories.  He reported there was no improvement.  X-rays were normal.  He reported a flare-up in January 2005, where he started having constant pain in the right shoulder.  He received an MRI in September 2005 which showed a full thickness rotator cuff tear,
supraspinatus tear, arthritic changes at the acromioclavicular joint.  

In 2006, the Veteran underwent a right shoulder arthroscopy, lesion repair, rotator cuff repair, distal clavicular excision, and acromioplasty.  A second surgery was performed in September 2006.  He had right shoulder arthroscopy with a capsular release, biceps tenotomy, subacromial bursectomy, scar tissue release, mini open biceps tenodesis.  He reported continued pain at the right shoulder and limited range of motion.  He described the pain as dull in the bicipitis area, especially increased with activity.  He reported flare-ups approximately two times a week.  He took ibuprofen with some relief.  He denied any incapacitating episodes or the use of any assistive devices.  He stated that he was able to do his activities of daily living without difficulty.  He did notice difficulty with lifting, pulling, pushing, carrying.  He reported that his right shoulder disturbs him during sleep if he lays on it

On examination, there was no deformity of either shoulder.  There was no evidence of any atrophy.  There was pain on palpation of the bicipital area of the right shoulder.  Motor strength was 3/5 on the right.  He achieved forward flexion from 0-120 degrees, abduction from 0-150 degrees, adduction from 0-40 degrees, external rotation from 0-50 degrees, and internal rotation from 0-60 degrees.  

There was no evidence of any sensory changes.  Deep tendon reflexes were 1+ bilaterally.  The examiner noted that the Veteran's right shoulder range of motion and strength were diminished due to a complaint of pain on repetitive motion testing, the extent and degree of which was not possible to determine due to the extreme subjectivity of the exercise.  The examiner diagnosed internal derangement right shoulder with arthritis.

The Veteran underwent a VA examination in March 2010.  He had tenderness on
palpation of the anterior shoulder girdle area.  There was a deformity of the right biceps on flexion of the elbow against resistance.  There was some tenderness on palpation of the subacromial and the bicipital area of the right shoulder.  Motor strength of the right shoulder was 4/5 in all planes.  He achieved flexion to 160 degrees and abduction to 160 degrees.  He complained of discomfort in his shoulder at these extremes of motion.  Repetitive motion studies reveal no marked decrease in the strength.  He had hypesthesia over the anterior aspect of his right arm. Impingement syndrome was negative.  After repetitive flexion and extension, activity of the right shoulder testing for pain weakness and fatigability showed no change in of motion range or pain pattern that had been described prior to activity. 

The Veteran underwent a VA examination in February 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported decreased range of motion and pain that affected his sleep.  He described a dull pain that occurred a couple of times per week depending on his activities.  If he slept on his right shoulder, pain would increase to 4-5/10.  He stated that the pain was slightly achy, but not constant.  He stated that the right shoulder was not deformed and did not dislocate; but he felt that the right shoulder was lower than the left.  As noted, there was no deformity or giving way.  The Veteran did report instability, pain, stiffness, weakness, and grinding.  There were no episodes of dislocation or subluxation, no locking episodes, no effusions, and no symptoms of inflammation.  The examiner found evidence of tenderness, weakness, abnormal motion, and guarding of movement.  There was no laxity or dislocation.  

The Veteran was able to achieve flexion from 0 to 125 degrees, abduction from 0 to 100 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 70 degrees.  There was objective evidence of pain with range of motion, but no additional limitations following three repetitions of motion.  The examiner found that it would have significant effects on his usual occupation.  However, the examiner then stated that that the Veteran was working and complained of decreased range of motion.  He was able to do his job and had not lost any time from work due to his shoulder.  The examiner opined that the disability would prevent the Veteran from playing sports, and that it would have a mild effect on his ability to exercise, shop, perform chores, and perform recreational activities.  The Veteran acknowledged that he was able to do all his activities of daily living; but that he had difficulty with carrying, pushing, pulling, and lifting.  There was no deformity, nonunion, or malunion or recent history of dislocation of the right shoulder.

The Veteran underwent a VA examination in September 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that the shoulder was not any worse than it was at his February 2011 examination.  He reported some weakened movements, functional limits, and limited range of motion with activities such as throwing a ball, chopping wood, and doing chin ups. He reported increased pain with raking and archery.  He reported pain depending on the activity but reported no pain with normal activities.  The last time he had pain was a month earlier (which he rated 5/10).  

Upon examination, the Veteran achieved flexion from 0 to 125 degrees, abduction from 0 to 100 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 70 degrees.  There was objective evidence of pain with range of motion and with repetitive motion.  There was no additional limitation of motion.  He reported a dull ache with repetitive motion on examination.  There was no incoordination with range of motion exercises but his range of motion was limited with right flexion, abduction, and external rotation.  There was no deformity, nonunion, malunion, or history of dislocation of the right clavicle or scapula.  There was no loose movement, grinding, ankylosis, dislocation, locking, effusions, redness, inflammation, or instability noted on examination.  The Veteran reported stiffness, weakness, and pain with certain movements and some limitation on range of motion.  There was no impairment of the Veteran's right humerus, including loss of head of (flail shoulder) nonunion of (false flail joint) fibrous union of or malunion of marked deformity.  There was no recurrent dislocation at the scapulohumeral joint and the Veteran was not guarding arm movements.  The examiner diagnosed right shoulder osteoarthritis and status post-surgical repair of the right shoulder (x 2) with residuals of decreased range of motion and pain.

The Veteran underwent a VA examination in March 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported chronic right shoulder problems. He reported that with repeated movements, he would experience pain and would not want to lift anything.  He stated that at work, he sat at a desk and supported his right shoulder on an armrest, which kept the shoulder comfortable.  He reported discomfort if his right upper extremity hung down for long periods of time.  He is right hand dominant.  The Veteran reported flare-ups in the form of additional right shoulder fatigue and discomfort.  He was unable to quantitate the flare-up frequency because it depended on his activities.  

Upon examination, he achieved flexion to 100 degrees (with objective evidence of painful motion at that point), and abduction to 100 degrees (with objective evidence of painful motion at that point).  He also achieved external rotation from 0 to 70 degrees (with pain at 70 degrees), and internal rotation from 0 to 90 degrees (with pain at 90 degrees).  Findings were identical following repetitive motion tests.  There was no additional limitation of motion.  The examiner noted that the right shoulder disability resulted in functional limitations that included less movement than normal, excess fatigability, and pain on movement.  The examiner noted localized tenderness or pain on palpation of the right shoulder.  There was no guarding of the right shoulder.  Muscle strength was 5/5 on flexion and abduction.  There was no ankylosis.  Hawkins' Impingement Test was negative; empty-can test was positive (weakness may indicate rotator cuff pathology, including supraspinatus tendinopathy or tear).  External rotation/Infraspinatus strength test was positive (indicating possible infraspinatus tendinopathy or tear).  Lift-off subscapularis test was positive (weakness indicating possible subscapularis tendinopathy or tear).  The examiner noted a history of mechanical symptoms of clicking/catching.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation test was positive (indicating possible shoulder instability).  The examiner noted a history of acromioclavicular (AC) joint osteoarthritis, with no tenderness on palpation of the AC joint.  Cross-body adduction test was negative (a positive test would have indicated possible acromioclavicular joint pathology).  The examiner noted that the Veteran had not had total shoulder joint replacement; but that he underwent surgery on two occasions in 2006.  The Veteran had a surgical scar that was neither painful/unstable nor greater than 39 square cm (6 square inches).  

The examiner noted that the Veteran was able to work at his current job and perform desk work.  However, she opined that he would not be able to do physically demanding work that required repetitive lifting above with his right shoulder or repetitive twisting motions in his right shoulder.  There was no dislocation of, obvious malunion of, or nonunion of the Veteran's right clavicle or scapula; and there was no loose movements on exam.  There was no ankylosis of the right shoulder; no flail shoulder or false flail joint; no malunion deformity of the right humerus; and no recurrent dislocation at the scapulohumeral joint.

The examiner stated that it was not possible to make a quantitative determination of additional limitations due to pain, weakness, fatigability or incoordination during flare-ups or when the shoulder is used repeatedly over time.  The basis for her inability to make said quantitative determination was the fact that her opinion would be based upon a limited and one time interview and examination of this Veteran.  Although she appeared to find the Veteran credible in his contentions that he experiences fatigue, discomfort, and additional decreased range of motion with flare-ups and repeated use, she could not quantitate this.

Analysis

In order to warrant a rating in excess of 10 percent for internal derangement of the right shoulder, the disability must be manifested by nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula; favorable ankylosis or abduction to 60 degrees; motion limited at shoulder level for either arm; or malunion of the humerus with moderate deformity or infrequent episodes of dislocation and guarding of arm movement at the shoulder level.  

There is no evidence of right shoulder ankylosis or abduction limited to 60 degrees.  To the contrary, in five examinations, neither flexion nor abduction was ever limited to less than 100 degrees.  However, the March 2014 VA examiner noted the Veteran's reports of additional loss of functionality.  She was unable to make a quantitative determination of additional limitation of motion due to pain, weakness, fatigability, or incoordination.  Consequently, it is unclear as to whether the Veteran's motion is limited to shoulder level (90 degrees).  In giving the benefit of the doubt to the Veteran, the Board finds that a rating of 20 percent is warranted.  

In order to warrant a rating in excess of 20 percent, the Veteran's disability would have to be manifested by favorable ankylosis and there is abduction to 60 degrees of the major shoulder; motion limited midway between side and shoulder level for the major arm; malunion of the humerus of the major arm with marked deformity, or if there are frequent episodes of dislocation of the major shoulder and guarding of all arm movements.  The February 2011, September 2012, and March 2013 examiners all found no such manifestations of the disability.  

Knee

The Veteran's service-connected right knee patellofemoral syndrome has been rated by the RO under the provisions of Diagnostic Code 5256-5262.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees. 

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

In addition, ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more. A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Removal of the semilunar cartilage warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Dislocation of the semilunar cartilage with frequent episodes of locking and effusion into the joint warrants a 20 percent rating. 38 C.F.R. § 4.7a, Diagnostic Code 5258 (2013).

Impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel  has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate evaluation even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x- ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability.

The Veteran underwent a VA examination in August 2007.  He reported that he started having pain in the right knee in 1996.  He was treated once and diagnosed with retropatellar pain syndrome.  He had an x-ray that showed calcium deposits.  He reported flare-ups with a dull pain in his right knee with strenuous activity which he self-treated with rest and ibuprofen.  He stated that he continued running as part of his exercise routine.

Upon examination, the joint appeared normal.  There was no deformity, no effusion, and no discoloration.  There was a 6-cm, flesh-colored, flat scar.  Quadriceps strength was 5/5.  There was good stability.  There was tenderness to palpation in the suprapatellar area.  He achieved flexion from 0-140 degrees, and extension to 0 degrees.  There was pain with squatting at 90 degrees.  The examiner noted that the Veteran's range of motion and strength were diminished due to a complaint of pain on repetitive motion testing, the extent and of which degree was not possible to determine due to the extreme subjectivity of the exercise.  The examiner diagnosed intrapatellar tendonitis with chronic patellofemoral pain syndrome.

The Veteran underwent a VA examination in March 2010.  On examination of the right knee, there was an enlargement of the right tibial tubercle but only mildly so.  He had slight tenderness on palpation of the tibial tubercle.  There was no evidence of any effusion of the knee.  He achieved flexion to 150 degrees, and extension to 0 degrees.  His quadriceps and hamstring strength was 5/5 bilaterally both initially and on repetitive motion testing.  Repetitive flexion and extension activities of the right knee testing for pain weakness and fatigability showed no change in range of motion or pain pattern that had been described prior to activity 

The Veteran underwent a VA examination in February 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported pain depending on the activity (like prolonged walking of about two hours and stairs).  There was no deformity, giving way, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  There was instability, pain, weakness, grinding and popping.  Gait was normal.  There were findings of tenderness, abnormal motion, and guarding of movement.  There was no laxity.  There was slight pain on the anterior lateral area of the knee with varus valgus stress testing and with extension.  There was no swelling or deformity other than the bump consistent with Osgood Schlatter Disease.  There were negative anterior and posterior drawer testing and no changes with repetitive range of motion.  There were positive pulses and equal strength in the lower extremities.

The Veteran achieved flexion from 0 to 120 degrees, and extension to 0 degrees.  There was objective evidence of pain with range of motion, but no additional limitation after three repetitions.  There was no joint ankylosis.  

At a September 2012 VA examination, the Veteran reported that the right knee was not any worse than it was at the February 2011 VA examination.  He reported some weakened movements, functional limits when he had pain, and limited range of motion with activities such as prolonged walking, hiking, going up steps, and with squats.  He had increased pain with these activities.  He reported no flare
ups of his right knee.  Instead, he stated that pain depended on the activity but that he had no pain with normal activities.  There was mild patellar tenderness with deep palpation.  He stated that the last time he had pain was about three weeks earlier when hiking.  He rated the pain as a 3/10.  

Upon examination, the Veteran achieved flexion from 0 to 120 degrees, and extension to 0 degrees.  There was objective evidence of pain on range of motion.  There were no additional limitations following three repetitions of motion.  He had no functional limitations on examination; but he stated that he had mild limitations with pain.  He stated that he was not limited with his normal activities and the pain decreased with rest.  There was no incoordination with range of motion exercises. There was no laxity.  There was slight pain on the anterior lateral area of the knee with varus and valgus stress testing.  There was no swelling or deformity other than a bump consistent with Osgood Schlatter Disease.  There was negative anterior and posterior drawer testing and no changes with repetitive range of motion.  There was snap sound with squatting but no crepitus.  There was no additional deformity, ankylosis, subluxation, nonunion, malunion, history of dislocation, grinding, locking, effusions, redness, inflammation, or lateral instability.  The Veteran reported stiffness and weakness with some activities like squatting.  The examiner diagnosed chronic patellofemoral pain syndrome.

The Veteran underwent a VA examination in March 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his right knee seemed to buckle on stairs.  He also stated that he would have discomfort in the knee if he were to climb several flights of stairs, and that he would have pain on rugged terrain.  He stated that it prevented him from running.  He added that the knee is not "so bad" on a daily basis when he does not perform those activities.  During flare-ups, the knee felt fatigued, tired, and achy.  He was unable to quantitate the frequency of flare-ups because they depended on his activities.  

Upon examination, the Veteran achieved 100 degrees of flexion (with objective evidence of pain at this point), and extension to 0 degrees (no limitation of extension).  Findings were identical after three repetitions of motion.  The examiner noted that the knee disability caused functional loss in the form of less movement than normal, pain on movement, and fatigue with increased activities.  The examiner noted tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was 5/5 for flexion and extension.  Tests for anterior instability, posterior instability, and medial-lateral instability were all normal.  

There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran has not had any meniscal conditions or surgical procedures for a meniscal condition.  He has not had a total knee joint replacement.  The Veteran had surgery in 1985 (prior to service) for bone chilp, with no residuals.  The Veteran has a surgical scar which is not painful and/or unstable, or greater than 39 square cm (6 square inches).  The Veteran did not use any assistive device as a normal mode of locomotion.  Diagnostic testing has not shown degenerative or traumatic arthritis or patellar subluxation.  Right suprapatellar effusion was shown on 2007 x-ray; but not on the March 2014 examination.  The examiner noted that the Veteran was able to work at his current desk job.  She opined that he would not be able to perform physical jobs involving repeated bending of the right knee, repeated squatting or kneeling on knee or running.  She noted that the knee scar is from surgery prior to military, not related to military.  There was no ligamentous instability on ligament testing, and no recurrent subluxation.

The examiner stated that it was not possible to make a quantitative determination of additional limitations due to pain, weakness, fatigability or incoordination during flare-ups or when the knee is used repeatedly over time.  The basis for her inability to make said quantitative determination was the fact that her opinion would be based upon a limited and one time interview and examination of this Veteran.  Although she appeared to find the Veteran credible in his contentions that he experiences discomfort, fatigue, and decreased range of motion with flare-ups or with repeated use, she could not quantitate this.

Analysis

In order to warrant a rating in excess of 10 percent for the Veteran's right knee patellofemoral syndrome, the disability must be manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees; dislocation of the semilunar cartilage with frequent episodes of locking and effusion into the joint; impairment of the tibia and fibula with moderate knee or ankle disability.  

Over the course of five VA examinations, the Veteran has achieved flexion to 140 degrees, 150 degrees, 120 degrees, 120 degrees, and 100 degrees.  He was always able to achieve full extension to 0 degrees.  The March 2014 VA examiner noted the Veteran's reports of additional loss of functionality.  She was unable to make a quantitative determination of additional limitation of motion due to pain, weakness, fatigability, or incoordination.  Consequently, it is unclear as to whether (during flare-ups) the Veteran's motion is to 30 degrees of flexion and/or 10 degrees of extension.  In giving the benefit of the doubt to the Veteran, the Board finds that a rating of 20 percent is warranted for limited leg flexion, and a separate 10 percent rating is warranted for limited leg extension.    

In order to warrant a rating in excess of 20 percent, the Veteran's disability would have to be manifested by leg flexion limited to 15 degrees; ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees; or malunion of the tibia and fibula with marked knee or ankle disability.  

In order to warrant a rating in excess of 10 percent for limited leg extension, the disability must be manifested by leg extension limited to 15 degrees.  

There is no evidence of dislocation of malunion of the tibia and fibula with marked knee or ankle disability.

Finally, the Board notes that a separate rating for subluxation or lateral instability is not warranted.  Although the February 2011 VA examiner stated that there was instability in the right knee, the examiner did not report actual instability on examination and all other examinations for instability or subluxation have been negative.  

The Board notes that the September 2012 VA examiner stated that there was no subluxation or lateral instability.  The March 2014 VA examiner stated that tests for anterior instability, posterior instability, and medial-lateral instability were all normal; and that there was no evidence or history of recurrent patellar subluxation/dislocation.  

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disabilities as noted above, his symptomatology has consisted of limited range of motion and painful range of motion.  These symptoms are contemplated in the rating criteria.  The record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

Further consideration of TDIU is not warranted as the Veteran reports that he is currently employed and there is no evidence the employment is marginal.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability). 


ORDER

Entitlement to an initial evaluation of 40 percent, but no higher, for intervertebral disc degeneration of the lumbar spine is granted

Entitlement to a separate rating of 10 percent for intervertebral disc degeneration of the lumbar spine with left lower extremity radiculopathy is granted.

Entitlement to an initial evaluation of 20 percent, but no higher, for internal derangement of the right shoulder is granted.

Entitlement to an initial evaluation of 20 percent, but no higher, for right knee patellofemoral syndrome is granted.

Entitlement to a separate rating of 10 percent for right knee patellofemoral syndrome with limitation of extension is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


